UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedJune 30, 2007 OR o TRANSITION REPORT UNDER 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-51995 TELANETIX, INC. (Exact name of small business issuer as specified in its charter) Delaware 77-0622733 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6197 Cornerstone Court E, Suite 108, San Diego, California 92121 (Address of principal executive offices) (858)362-2250 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days YES
